DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2015/0310801; hereinafter Lin), in view of Sugitani et al (US 2020/0028120; hereinafter Sugitani).
•	Regarding claim 1, Lin discloses a display device (figures 1 and 5-8) comprising: 
a display panel (element 14 in figures 1 and 5-8) including 
a plurality of first pixels disposed in a first display area (elements PC in figures 5-8), and 
a plurality of second pixels disposed in a second display area adjacent to the first display area (elements 22 in figures 5-8); and
a gate driver disposed in the second display area of the display panel and configured to drive the first and second pixels (element 18 in figure 5-8 and ¶s 33-35).
However, Lin fails to disclose the details of a diffraction pattern.
	In the same field of endeavor, Sugitani discloses a display device (figures 1 and 4) comprising: 
a display panel (figure 4) including 
a plurality of first pixels disposed in a first display area (any of elements PXA1 in figure 14 and ¶ 153), and 
a plurality of second pixels disposed in a second display area adjacent to the first display area (any other of elements PXA1 in figure 14); and
a diffraction pattern layer including a plurality of second diffraction patterns disposed on the second pixels (element DFP in figure 6 and ¶s 108 and 109).
wherein each of the first pixels comprises a first light emitting element (elements OLED in figure 6 and ¶ 112),
each of the second pixels comprises a second light emitting element (elements OLED in figure 6 and ¶ 112), and
the first light emitting element and the second light emitting element output same color light as each other (¶ 149),
wherein the plurality of second diffraction patterns is disposed on the second light emitting element (¶s 84, 108 and 109, where element DFP is shown as extending across the device of figure 1, as at least suggested by the cross-section line II-II’).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin according to the teachings of Sugitani, for the purpose of reducing a thickness of a display while also improving its durability (¶ 142).
•	Regarding claims 2-11, Lin, in view of Sugitani, discloses everything claimed, as applied to claim 1.  Additionally, Lin discloses where:
Claim 3:	each of the second pixels comprises: 
	a second pixel driving circuit configured to drive the second light emitting element (elements PC in figures 5-8 and ¶ 34), 
	the second display area comprises: 
	a first sub area in which second pixel driving circuits of the second pixels are disposed (X1 ≤ X ≤ X2 in figure 6 and ¶ 34); and 
	a second sub area in which the gate driver is disposed (0 ≤ X ≤ X1 in figure 6 and ¶ 34).
Claim 4:	the second light emitting elements of a first group among the second pixels are disposed on the second pixel driving circuits in the first sub area (elements 22-2 in figures 5-8), and 
	the second light emitting elements of a second group among the second pixels are disposed on the gate driver in the second sub area (elements 22-1 in figures 5-8).
Claim 5:	a number of the second pixels disposed per unit area in the second display area is less than or equal to a number of the first pixels disposed per unit area in the first display area (note thee density of elements 22-1 as compared to the density of elements 22-2 in figure 5 and ¶ 33).
Claim 7:	a size of each of the second pixels is greater than or equal to a size of each of the first pixels (at least suggested by pitch PB in figure 6 and ¶ 38).
Claim 11:	the display device further comprises: 
	a data driver configured to generate a data signal to be provided to the first and second pixels based on image data (element 20 in figure 2 and ¶ 26); and 
	a controller configured to control driving of the data driver and the gate driver (element 16 in figure 2 and ¶ 25).
However, Lin fails to disclose the additional details of the diffraction patterns.
	In the same field of endeavor, Sugitani discloses where:
Claim 2:	the diffraction pattern layer further comprises a plurality of first diffraction patterns disposed on boundary pixels disposed adjacent to the second display area among the first pixels (inherent in ¶s 84, 108 and 109, where element DFP is shown as extending across the device of figure 1, as at least suggested by the cross-section line II-II’).
Claim 6:	the plurality of second diffraction patterns are arranged on each of the second pixels (¶s 84, 108 and 109, where element DFP is shown as extending across the device of figure 1, as at least suggested by the cross-section line II-II’).
Claim 8:	the display panel further comprises an encapsulating layer covering the first and second pixels (element PTL in figure 3 and ¶s 91 and 92).
Claim 9:	the diffraction pattern layer is disposed on the encapsulating layer (note the relationship between elements DFP and PTL in figure 6).
Claim 10:	the display device further comprises: 
	an input detection layer disposed on the encapsulating layer (element 300 in figure 2 and ¶ 72), 
	the diffraction pattern layer is disposed on the input detection layer (note the relationship between elements 300 and DFP in figure 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin according to the teachings of Sugitani, for the purpose of reducing a thickness of a display while also improving its durability (¶ 142).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Lin, in view of Sugitani, and further in view of Kim et al (US 2020/0410940; hereinafter Kim ‘940).
	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
•	Regarding claims 12 and 13, Lin, in view of Sugitani, discloses everything claimed, as applied to claim 11.  However, Lin, in view of Sugitani, fails to disclose the details of data compensation.
	In the same field of endeavor, Kim ‘940 discloses where:
Claim 12:	the controller comprises: 
	a storage part configured to store information on the second display area (inherent in the apparatus of figure 1 for performing the methods of figures 6, 9, and 10 since the apparatus must know what pixels are included in each of regions OM1 and OM2 in figure 4); and 
	a data compensator (element 220 in figure 5 and ¶ 86) configured 
	to receive an input image signal (IMG in figure 5 and ¶s 93-95), 
	divide the input image signal into first image data corresponding to the first display area and second image data corresponding to the second display area based on the information (inherent in element 220 in figure 5 and ¶s 93-95), and 
	compensate the first and second image data based on an analysis result obtained by analyzing the second image data (element 220 in figure 5 performing at least steps S150 and S160 in figure 6, steps S250 and S260 in figure 9 and step S320 in figure 10). 
Claim 13:	the data compensator comprises: 
	an image analyzer configured to divide the input image signal into first image data corresponding to the first display area and second image data corresponding to the second display area (¶s 98, 118, and 132); 
	a data processor configured to analyze the second image data and process the first and second image data based on an analysis result (element 220 in figure 5 and ¶s 98, 118, and 132); and 
	a synthesizer configured to synthesize the processed first and second image data to output the image data (element 220 in figure 5 and ¶s 94, 98, 118, and 132).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin, as modified by Sugitani, according to the teachings of Kim ‘940, for the purpose of enhancing the display quality of a tiled display by decreasing the perception of a bezel width (¶ 84).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Sugitani, and further in view of Kim et al (US 2018/0173036; hereinafter Kim ‘036).
•	Regarding claims 14-18, Lin, in view of Sugitani, discloses everything claimed, as applied to claim 1.  However, Lin, in view of Sugitani, fails to disclose the details of a plurality of driving voltages.
	In the same field of endeavor, Kim ‘036 discloses where:
Claim 14:	the display device further comprises: 
	a driving voltage generator (element 500 in figure 2 and ¶s 79 and 80 and element 251 in figure 6 and ¶s 110-113) including: 
	a first voltage generator configured to supply first and second driving voltages to the first pixels (element 500 in figure 2 and ¶s 79 and 80); and 
	a second voltage generator configured to supply third and fourth driving voltages to the second pixels (element 251 in figure 6 and ¶s 110-113). 
Claim 15:	each of the first pixels comprises a first light emitting element and at least one first transistor (¶ 47), and 
	each of the second pixels comprises a second light emitting element and at least one second transistor (elements 253 in figure 6 and at least ¶ 111; where it is well known that light source driving circuits comprise transistors).
Claim 16:	the second driving voltage is supplied to a first cathode electrode of the first light emitting element (¶s 79 and 80), and 
	the fourth driving voltage is supplied to a second cathode electrode of the second light emitting element (¶s 110-113).
Claim 17:	the first and second cathode electrodes are electrically separated (figure 2; where elements 110 and 200 are electrically separated).
Claim 18:	a first anode electrode of the first light emitting element receives the first driving voltage through the at least one first transistor (¶ 47), and 
	a second anode electrode of the second light emitting element receives the third driving voltage through the at least one second transistor (¶ 111).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin, as modified by Sugitani, according to the teachings of Kim ‘036, for the purpose of concealing a boundary portion between adjacent display devices among a plurality of display devices (¶ 9).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Sugitani and Kim ‘036, and further in view of Kim et al (US 2013/0002641; hereinafter Kim ‘641).
•	Regarding claims 19 and 20, Lin, in view of Sugitani and Kim ‘036, discloses everything claimed, as applied to claim 14.  However, Lin, in view of Sugitani, fails to disclose the details of adjusting driving voltages.

	In the same field of endeavor, Kim ‘036 discloses where:
Claim 19:	the controller comprises: 
	a storage part configured to store information on the second display area (inherent in ¶ 142); 
	an image analyzer configured to divide input image signal into first image data corresponding to the first display area and second image data corresponding to the second display area based on the information (¶ 142).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin, as modified by Sugitani, according to the teachings of Kim ‘036, for the purpose of concealing a boundary portion between adjacent display devices among a plurality of display devices (¶ 9).  However, Kim ‘036 also fails to disclose the details of adjusting driving voltages.
	In the same field of endeavor, Kim ‘641 discloses where:
Claim 19:	the display device further comprises: 
	a controller for controlling driving of the third and fourth driving voltages outputted from the second voltage generator (element 111 in figure 3 and ¶ 46), 
	the controller comprises: 
	a low power controller (figure 3) configured to 
	determine whether the second image data changes during a preset reference frame (element 111 in figure 3 and ¶s 47-49), and 
	output a power control signal for adjusting the third and fourth driving voltages outputted from the second voltage generator according to a determination result (elements VC1 and VC2 in figure 3 and ¶s 47-50). 
Claim 20:	when the second image data does not change during the reference frame, the second voltage generator adjusts the third driving voltage to have a lower voltage level than the first driving voltage or adjusts the fourth driving voltage to a higher voltage level than the second driving voltage in response to the activated power control signal (¶s 47-50, 54 and 55), and 
	when the second image data changes during the reference frame, the second voltage generator outputs the third and fourth driving voltages having the same voltage level as the first and second driving voltages, respectively, in response to the deactivated power control signal (¶s 47-50, 54 and 55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin, as modified by Sugitani and Kim ‘036 according to the teachings of Kim ‘641, for the purpose of minimizing luminance changes due to frame frequency changes (¶ 55).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        07/21/2022